988 So.2d 1276 (2008)
Darryl WILLIAMS, Appellant,
v.
Nancy LEBEAU, Appellee.
No. 5D07-238.
District Court of Appeal of Florida, Fifth District.
August 29, 2008.
Robert L. Sirianni, Jr., of Brownstone, P.A., Winter Park, for Appellant.
Nancy Lebeau, St. Cloud, Pro Se.
PER CURIAM.
Darryl Williams appeals an injunction for protection entered against him. We reverse.
Because of a technical problem with the trial court's digital recording equipment, a significant portion of the evidence was not recorded. As a result, through no fault of the parties, the transcript of the proceedings is incomplete. Unfortunately, the missing portions of the transcript are necessary *1277 for a complete review of the issues raised on appeal.[1] As a result, we have no alternative but to remand this matter for a new hearing. See Jones v. State, 780 So.2d 218 (Fla. 2d DCA 2001).
REVERSED AND REMANDED.
PLEUS, ORFINGER and EVANDER, JJ., concur.
NOTES
[1]  The parties were unable to agree on a statement of the evidence, as authorized by Florida Rule of Appellate Procedure 9.200(b)(4). Additionally, the trial judge was unable to recollect the evidence.